Citation Nr: 0024663	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for scar of 
the right hand (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1964 to August 
1966.

By rating decision in January 1967, service connection was 
granted for symptomatic scars of the right hand.  In October 
1998, the veteran filed a claim for an increased rating for 
scar of the right hand.  This appeal arises from the April 
1999 rating decision from the Buffalo, New York Regional 
Office (RO) that continued the evaluation of the veteran's 
service connected scar of the right hand at 0 percent.  A 
Notice of Disagreement was filed in April 1999 and a 
Statement of the Case was issued in May 1999.  A substantive 
appeal was filed in June 1999 with no hearing requested. 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The manifestations of the veteran's scar of the right 
hand (major) demonstrate muscle herniation and some 
limitation of motion, although ankylosis of the thumb is not 
demonstrated. 


CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent for 
scar of the right hand (major) have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, 4.73, 4.118, Diagnostic Codes 
5224, 5309, 7803, 7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on a service 
enlistment examination in April 1964, the veteran reported 
that he was right handed.

The veteran's service medical records additionally show that 
in December 1965, the veteran injured his right hand in a 
fall though a window.  There was a laceration of the dorsum 
of the hand and the knuckles and digits of 3 - 4 fingers.  
The wound was sutured.  

In August 1966, the veteran fell down stairs onto a bottle he 
had been holding.  There was a laceration through the muscle 
of the right thenar eminence.  There was no interruption of 
neurovascular bundle.  There was good range of motion of the 
thumb and fingers.  The fascia was sutured.  

On a VA examination in November 1966, the veteran's history 
was that he put his right hand through a glass door in 
November 1965 in service.  There was no tendon injury.  He 
had six stitches on the back of the hand.  In August 1966, he 
fell on a glass bottle and cut the thenar eminence, and there 
was no tendon injury.  The wound was sutured.  In October 
1966, he was later re-operated on in this area and a piece of 
glass was removed.  He complained of pain in the thenar 
eminence when working with the hand.  There was no discomfort 
when not using the hand and there was no weakness.  On 
examination, there was a longitudinal scar, one and one-
fourth inch by one-eighth inch, over the fourth metacarpal 
area.  It was not adherent and nontender and had a slight 
pinkish color.  There was a three-eighths inch transverse 
scar over the dorsum of proximal phalanx of the middle and 
ring finger.  It was nontender and not adherent.  There was 
slight hypertrophy of the scar.  There was no restriction of 
extension of the hand or fingers.  On the palmar aspect of 
the right hand there was a two and one-fourth inch crescent 
shaped scar and stellate scar of the right thenar eminence.  
The crescent scar was not adherent and nontender.  It was 
slightly hypertrophied one-sixteenth of an inch wide.  The 
stellate like scar was just proximal and medial to the 
crescent scar and was slightly puckered, was adherent to 
underlying tissue, and was moderately tender to the touch.  
No foreign body was palpable.  There was no restriction of 
motion of the thumb.  The diagnoses included residual scars 
of laceration of the right hand.

By rating action of January 1967, service connection for 
symptomatic scars of the right hand was granted and a 10 
percent rating was assigned.  By rating action of December 
1971, the rating assigned for this disability was reduced to 
noncompensable. 

In October 1998, the veteran filed a claim for an increased 
rating for service connected scar of the right hand.

On a VA examination in March 1999, the veteran reported that 
he was currently not working, due to cardiac disabilities; 
however prior to this, he was employed as a laborer.  He 
stated that he did not lose any time from work due to the 
hand wound.  The veteran stated that the scar of the right 
hand would become discolored in the wintertime and frequently 
appeared whitish and occasionally bluish in color.  He had no 
pain in the scar or any weakness in the right hand.  He was 
right handed and was independent in the activities of daily 
living.  He was able to handle buttons and zippers without 
difficulty and was able to write without difficulty.  

On examination of the right hand, the veteran's grip was 
graded as 4/5 and abduction of the fingers was graded as 4/5.  
He was able to approximate the tips of his fingers to the 
tips of his thumb without difficulty and was able to 
approximate the tips of his finger to the transverse palmar 
crease without difficulty.  Over the volar aspect of the 
right thumb, there was a well healed transverse scar which 
was depressed, well healed, and measured two and one-half 
inches in length and one-fourth inch in width.  It was 
nontender and not adherent to the underlying tissue, and 
there was no evidence of inflammation or keloid formation.  
There was, however, destruction of the underlying tissue, 
namely the opponens pollicis muscle and the abductor pollicis 
brevis.  Over the volar carpal ligament at the midpoint, 
there was a second well healed scar which was circular and 
measured one-eight inch in diameter.  It was well healed, 
nontender, and not adherent to the underlying tissue with no 
evidence of destruction of the underlying tissue.  Both of 
the scars were of normal texture with no evidence of 
ulceration, and the color was the same as the surrounding 
skin.  The diagnoses included well healed scars over the 
volar aspect of the right palm with underlying destruction of 
the opponens pollicis muscle and the abductor pollicis brevis 
muscles.  

By rating action of April 1999, the evaluation of the 
veteran's service connected scar of the right hand was 
continued at 0 percent.  The current appeal to the Board 
arises from this action.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994). 

The veteran is currently assigned a noncompensable evaluation 
for his service connected scar of the right hand under the 
provisions of DC 7805 which directs that the rating should be 
assigned based on limitation of function of the part 
affected.  Other applicable Codes under which the veteran's 
disability may be evaluated include the following:

7803 Scars, superficial, poorly 
nourished, with repeated 
ulceration................... 10

7804 Scars, superficial, tender and 
painful on objective 
demonstration...............10  
Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

38 C.F.R. Part 4 (1999).

At the March 1999 VA examination, it was indicated that the 
veteran's service connected scar was not poorly nourished 
with repeated ulceration, nor was it tender or painful.  
However, there was evidence of destruction of the underlying 
muscle and weakened grip.  Therefore, an evaluation of the 
limitation of function of the part affected is warranted.

In this regard, the applicable rating criteria for muscle 
injuries is located in Diagnostic Code 5309:

5309  Group IX.  Function:  The forearm 
muscles act in strong grasping movements 
and are supplemented by the intrinsic 
muscles in the delicate manipulative 
movements.  Intrinsic muscles of the 
hand:  Thenar eminence; short flexor, 
opponens, abductor and adductor of thumb; 
hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar 
interossei.

NOTE:  The hand is so compact a structure 
that isolated muscle injuries are rare, 
being nearly always complicated with 
injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 
percent.  

38 C.F.R. §  4.73, Diagnostic Code 5309 (1999).

Ratings pertaining to limitation of motion include the 
following:

Ankylosis of Individual Fingers:

5224  Thumb, ankylosis of:
Unfavorable......20 (Major)
Favorable..........10 (Major)

38 C.F.R. §  4.71a, Diagnostic Code 5224 (1999).

On the March 1999 VA examination, the veteran's grip was 
graded as 4/5 and abduction of the fingers was graded as 4/5.  
There was destruction of the tissue underlying the scar 
located over the volar aspect of the right thumb.  There was 
no demonstrable limitation of motion as the veteran was able 
to approximate the tips of his fingers to the tips of his 
thumb without difficulty and able to approximate the tips of 
his fingers to the transverse palmar crease without 
difficulty.  The veteran was able to handle buttons and 
zippers and write without difficulty and he was right handed.  
Therefore, there is no showing of any ankylosis of the thumb 
to warrant a compensable rating under Diagnostic Code 5224, 
however, pursuant to Diagnostic Code 5309, a minimum rating 
of 10 percent is assignable for limitation of motion.


ORDER

Entitlement to a 10 percent rating for scar of the right hand 
(major) is granted, subject to the applicable criteria 
governing the award of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

